Citation Nr: 0725171	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for pes planus with 
plantar fasciitis, bilateral, currently evaluated as 30 
percent disabling. 

2.	Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

3.	Entitlement to an increased evaluation for residual simple 
fracture, left femur, with two scars, currently evaluated as 
0 percent disabling. 

4.	Entitlement to service connection for residuals of hip 
injury as secondary to the service connected disability of 
residual simple fracture, left femur, with two scars.  

5.	Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision denying an increased 
rating for pes planus with plantar fasciitis, bilateral; 
residual simple fracture, left femur, with two scars; and 
service connection for residuals of hip injury as secondary 
to the service connected disability of residual simple 
fracture, left femur, with two scars.  This appeal also comes 
before the Board from a June 2004 RO decision granting 
service connection for PTSD and assigning a 30 percent rating 
and a January 2007 RO decision denying the veteran's claim 
for TDIU.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The service-connected PTSD was manifested by chronic 
disturbed sleep, nightmares, depressed mood, slight anxiety, 
avoidance behavior, difficulty with concentration, startle 
responses and episodes of anger. 

3.	The bilateral pes planus with plantar fasciitis was 
manifested by mild to moderate pronation, tenderness, 
soreness, pain, fatigue upon repetitive use, limitation of 
motion due to the pain on the plantar surfaces of the foot, 
valgus Achilles tendon with weight bearing, and calluses.  

4.	The left femur disability and residuals had no limitation 
of range of motion.  

5.	A scar, residual service-connected left femur fracture, 
was superficial and painful on examination.  

6.	The left hip disability was not incurred in service and 
was not otherwise related to service or a service-connected 
injury. 

7.	The veteran has a combined disability rating of 70 
percent.  


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus with plantar fasciitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.71a, Diagnostic Code (DC) 5276 (2006).

2.	The criteria for an evaluation of 50 percent for PTSD have 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.130, DC 9411 (2006).

3.	The criteria for a compensable rating for residual simple 
fracture, left femur, with two scars have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.71a, DC 7804 (2006).

4.	A left hip disability was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
February 2003 for the pes planus and left hip claims, prior 
to the initial decision on these claims in August 2003.  The 
RO also provided the veteran with notice of the VCAA in April 
2005 for the left femur claim, which is after the initial 
decision on the claim in August 2003.  The RO provided the 
veteran with notice of the VCAA in May 2006, prior to the 
initial decision on the TDIU claim in January 2007.  

Therefore, the timing requirement for a VCAA notice has not 
been met regarding the left femur claim.  Although the 
enhanced duty to notify provisions under the VCAA were not 
met prior to the initial unfavorable agency of original 
jurisdiction decision on this claim, the Board finds that any 
defects with respect to the timing of the VCAA notice 
requirements were harmless errors in this case.  The claim 
for an increased evaluation for residual simple fracture, 
left femur, was readjudicated subsequent to the VCAA notice 
in February 2006 and March 2007 by the RO, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decision.  In 
addition, said notices were provided by the RO prior to the 
transfer and certification of the veteran's claim to the 
Board.  Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim for residuals of his left femur fracture, to 
respond to VA notices, and to participate effectively in the 
processing of the claim.  

Additionally, the RO did not provide the veteran with a 
separate VCAA notice regarding his claim for an increased 
evaluation for PTSD after service connection was granted in 
June 2004.  The veteran was provided a VCAA notice regarding 
service connection for PTSD in February 2003 and a letter 
describing what evidence is needed to establish a disability 
rating and an effective date in March 2006.  The claim for an 
increased evaluation for PTSD was readjudicated subsequent to 
the VCAA notices in April 2005, February 2006 and March 2007 
by the RO, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
bases of the decision, and a summary of the evidence 
considered to reach the decision.  In addition, said notices 
were provided by the RO prior to the transfer and 
certification of the veteran's claim to the Board.  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim for an increased evaluation for PTSD, to respond to 
VA notices, and to participate effectively in the processing 
of the claim.  

Regarding the remaining claims, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 18 Vet. App. at 120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is the 
veteran's claim for a left hip disability, VA is also 
required to include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In a March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  The question of the rating or effective date is 
rendered moot as service connection is not warranted.  

Therefore, the Board concludes that VA satisfied its duty to 
notify the claimant and there is no outstanding duty to 
inform the claimant that any additional information or 
evidence is needed regarding this issue.  Quartuccio, 16 Vet. 
App. at 187.

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
afforded the veteran VA Compensation and Pension Examinations 
in July 2003, August 2004, November 2004, November 2005 and 
December 2005.  The claimant has not made the RO or the Board 
aware of any other evidence relevant to this appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

INCREASED EVALUATION 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
his disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Pes Planus with Plantar Fasciitis, Bilateral

The veteran claims that he is entitled to an increased 
evaluation for service-connected bilateral pes planus with 
plantar fasciitis.  The veteran's service-connected bilateral 
pes planus with plantar fasciitis has been rated 30 percent 
disabling by the RO in the February 2006 supplemental 
statement of the case under the provisions of 38 C.F.R. § 
4.71a DC 5267.  

Diagnostic Code 5276 applies to acquired flatfoot.  Under its 
terms, a 0 percent rating is assigned for mild, acquired 
flatfoot with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is assigned for moderate, 
acquired flatfoot with a weight-bearing line over or medial 
to great toe, inward bowing of the tendon Achilles, and pain 
on manipulation and use of the feet, bilateral or unilateral.  
A 20 percent or 30 percent rating is assigned respectively 
for severe unilateral or bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 30 percent or 50 percent 
rating is assigned respectively for pronounced unilateral or 
bilateral acquired flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

Private medical records dated in April 2004 indicated that 
the veteran had recurrent right heel pain.  He tried 
orthotics, icing, and stretching to relieve the pain.  He 
wore a supportive shoe and stated that it was very 
uncomfortable in the morning and the pain did not 
significantly improve.  The veteran demonstrated focal well 
localized pain over the plantar medial calcaneal tuberosity.  
There was no pain with lateral squeeze and no pain along the 
peroneal tendon.  The physician's impression was acute 
plantar fasciitis and the veteran received an injection in 
his right heel.  

A July 2003 VA Compensation and Pension Examination reveals 
that the veteran had a history of bilateral pes planus and 
developed plantar fasciitis.  The veteran would use 
stretching to relive the pain.  Prolonged walking or standing 
exacerbated the pain.  The veteran wore orthotics.  The 
examiner noted that the right foot showed tenderness, 
soreness and pain over the plantar surface of the foot and 
over the plantar fascia.  The veteran had lost arch in his 
right foot.  His heel and toes were not in valgus.  He had 
moderate pronation of the forefoot.  He could rise on his 
toes, not on his heels.  There were no other callosities.  
There was no swelling or deformity of the right foot.  The 
left foot had mild pronation with walking, no valgus in the 
heel or Achilles tendon.  There was tenderness and soreness 
over the plantar surface and over the plantar fascia.  There 
were no other calluses or other toe deformities.  The veteran 
had normal station and gait.  

Private medical records dated in April 2004 indicate that the 
veteran had bilateral acute plantar fasciitis.  The veteran 
complained of pain in both heels and wore orthotics issued by 
VA.  The veteran demonstrated focal well localized pain over 
the plantar medial calcaneal tuberosity of both heels.  There 
was no pain with lateral squeeze and no pain along the 
peroneal tendon.  The veteran received injections in both 
heels.  

In June 2004, the veteran was also treated for heel pain by 
his private physician.  The left heel was more painful than 
the right.  The veteran wore orthotics daily and did 
occasional stretching.  The veteran demonstrated focal well 
localized pain over the plantar medial calcaneal tuberosity 
on both heels.  There was no pain with lateral squeeze and no 
pain along the peroneal tendon.  The veteran was diagnosed 
with bilateral acute plantar fasciitis and received 
injections in both heels.  

In August 2004, the veteran was treated for bilateral heel 
pain by his private physician.  Both heels were equally 
painful.  The veteran wore orthotics daily and did stretching 
and icing.  The veteran demonstrated focal well localized 
pain over the plantar medial calcaneal tuberosity on both 
heels.  There was no pain with lateral squeeze and no pain 
along the peroneal tendon.  The veteran was diagnosed with 
bilateral acute plantar fasciitis and received supportive 
taping.  

In an August 2004 Compensation and Pension Examination, the 
veteran reported bilateral foot pain, right greater than left 
and a long history of pain in both feet and ankles.  The 
veteran did not have numbness or tingling and denied 
instability of his feet.  The examiner found that the veteran 
had full range of motion of his ankles and subtalar joints.  
He had no focal bony tenderness. He did have tenderness on 
the plantar aspect of his foot, consistent with plantar 
fasciitis.  

A November 2004 VA Compensation and Pension Examination 
revealed that the veteran had foot pain his entire life, 
which worsened after service.  The veteran's pain was worse 
in the morning and relived during his daily routine, as long 
as he did not stand for prolonged periods of time.  The 
veteran denied weakness and stiffness but noted swelling and 
his feet becoming hot and red.  The veteran had lack of 
endurance and experienced more pain in his right foot than 
his left foot.  The veteran received injections in both heels 
to control the pain and he used inserts and special 
orthopedic shoes.  He iced his feet once or twice a week 
during flare ups.  The veteran had to minimize his walking 
due to pain and used a cane 90 percent of the time.  Upon 
physical examination, both feet were tender over the plantar 
fascia, particularly over the heels and arch of the foot, the 
right foot more than the left foot.  Both feet had diminished 
arch.  The great toes bilaterally had large bunions, left is 
greater than the right.  There was moderate pronation of the 
forefoot, skin was intact.  The joints were not painful on 
motion, but the plantar fascia was painful with motion.  The 
range of motion in flexion was additionally limited by pain 
and lack of endurance on exam due to the pain on the plantar 
surfaces of the foot about four inches from the heel.  

The examiner found that pain from the plantar fasciitis had 
major functional impact and limited range of motion of the 
ankle following repetitive use.  There was no evidence of any 
joint pathology of the ankle itself.  Lack of endurance and 
limitation of motion was secondary to plantar pain.  There 
was no edema or instability.  There was tenderness of the 
plantar fascia, right greater than left.  The veteran had a 
slightly antalgic gate favoring the right side and walked 
gingerly.  The veteran was unable to do toe to heel raises.  
There were callouses in the area under the great toes 
bilaterally and on the plantar surface of both heels 
bilaterally, left greater than right.  Shoe wear was 
remarkable for slightly greater wear on the lateral side of 
the right mid sole.  The veteran had bilateral pes planus, 
which was passively correctable.  The Achilles tendon was 5 
degrees valgus bilaterally with weight bearing and there was 
no pain on manipulation.  There was no malalignment of 
forefoot or mid foot.  

A November 2005 VA Compensation and Pension Examination 
revealed that the veteran has bilateral pes planus with 
plantar fasciitis.  The veteran wore orthotics and used a 
cane.  Prolonged standing, walking, repetitive use and 
weather exacerbated the pain.  He had persistent pain and 
stiffness in his feet.  The veteran could do his normal daily 
activities as long as it did not require prolonged standing.  
Upon physical examination of his right foot, the veteran had 
tenderness, soreness and pain to palpation.  There were no 
callosities noted.  There was mild pronation with standing.  
The veteran's heel and Achilles were not in valgus.  There 
was no toe deformity noted or identified.  The veteran was 
able to rise from his toes to his heels.  The veteran's left 
foot had pronation deformity, tenderness, soreness, plantar 
fascial pain and flat foot.  There were no callosities.  The 
veteran's heel and Achilles were not in valgus.  There was no 
toe deformity noted or identified.  The veteran was able to 
rise from his toes to his heels.  There were no other 
vascular changes.  The veteran wore orthotics.  Repetitive 
use increased the ache, pain, soreness, tenderness, and 
fatigability.  

The Board finds that the veteran's symptoms have been 
relatively consistent and constant since his date of claim.  
The Board finds that the veteran had mild to moderate 
pronation.  The veteran also had tenderness, soreness and 
pain over the plantar surface and over the plantar fascia 
bilaterally.  Repetitive use increased the ache, pain, 
soreness, tenderness and fatigability.  The veteran wore 
orthotics daily, but could not stand for prolonged periods of 
time.  There was also evidence of limitation of motion due to 
the pain on the plantar surfaces of the foot.  Generally, the 
veteran' feet were not valgus, however in November 2004, the 
Achilles tendon was 5 degrees valgus bilaterally with weight 
bearing.  There is no evidence of spasm of the Achilles 
tendon.  There was also no evidence of callosities in most of 
the examinations, however in the November 2004 VA 
examination, there were calluses under the great toes 
bilaterally and on the plantar surface of both heels.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.  38 C.F.R. § 4.71a DC 5267.  

PTSD

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411.  The 
veteran asserts that he is entitled to a 50 percent 
evaluation for his service-connected PTSD.  

A 30 percent rating is prescribed when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown,  
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (1994) at 32.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . 
. . . are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

A July 2003 VA Compensation and Pension Examination indicated 
that the veteran had been married for 20 years.  After 
service the veteran worked as a repairman at GM for 30 years.  
He also owned and trained race horses for 25 years.  The 
veteran would have occasional thoughts and dreams about his 
combat experiences that did not bother him much.  The veteran 
was appropriately dressed, had good eye contact, grooming and 
hygiene.  The veteran was cooperative, friendly and gracious.  
His speech was normal in rate and rhythm and his affect was 
slightly anxious.  The veteran's thought process was oriented 
in three spheres, focused and goal-oriented.  He did not 
experience obsessions, compulsions, phobias, delusions, 
hallucinations, suicidal ideation or homicidal ideation.  He 
did have intrusive memories and nightmares from once to four 
times a week.  His judgment was generally good and his 
insight was fair.  The veteran engaged in distraction 
techniques, kept himself busy and avoided war stories.  A 
major symptom was difficulty in falling and staying asleep.  
The veteran had good social and interpersonal relationships.  
The veteran was diagnosed with adjustment disorder and 
assigned a GAF of 78.  

A VA Compensation and Pension Examination in April 2004 
revealed that the veteran worked for GM as a transmission 
technician for 30 years and got an early retirement.  The 
veteran reported that he got along well with his coworkers 
and supervisors.  The veteran did not socialize much for the 
past 2-3 years because he felt tired, sleepy, and not 
motivated.  The veteran was married twice.  The first 
marriage was for 16 years and he had 5 children.  The veteran 
was married to his wife for 21 years at the time of the 
examination.  The veteran had recurrent intrusive distressing 
recollections of his war experiences including images and 
thoughts, about 5 times a week.  He had nightmares related to 
the war about 3-4 times a week.  The veteran felt uneasy 
being around oriental people.  The veteran tried to avoid war 
associated thoughts, feelings, and conversations.  The 
veteran had difficulty with sleep since 1950 and experienced 
more difficulties in sleep in the past year and a half.  The 
veteran became more easily irritable and had outbursts of 
anger.  He had exaggerated startle responses.  The veteran 
reported that he felt depressed for 2-3 years.  He reported 
marked decreased interest and pleasure in almost all 
activities.  He reported that he was fatigued every day and 
that he had poor appetite, loosing 18 pounds in 3 months.  He 
had feelings of worthlessness at times and diminished ability 
to think or concentrate.  He did not have thoughts of death 
or suicide.  

During the April 2004 VA examination, the veteran was 
appropriately dressed, cooperative, friendly, and easily 
engaged.  He maintained good eye contact and was alert and 
oriented to time, place and people.  The veteran did not 
appear overtly anxious and he had no psychomotor agitation or 
retardation.  His speech was clear and coherent with normal 
rate and volume.  His affect was mildly constricted, 
dysphoric and appropriate.  His thought process was goal-
directed and well organized.  There were no signs or 
complaints of delusions, hallucinations, obsession, 
compulsion or phobias.  The veteran was diagnosed with major 
depressive disorder and PTSD, chronic.  He was assigned a GAF 
of 60.  The examiner found that the veteran's depressive 
symptoms, PTSD and health problems would have caused some 
reduced productivity and some interference in his ability to 
interact effectively and work efficiently.  

In a December 2005 VA Compensation and Pension Examination, 
the veteran had good relationships with his wife and friends.  
He was active but had less energy and interest than two years 
prior.  The veteran has good eye contact, grooming, hygiene, 
posture, and appeared in good health.  His gait was slow and 
had a low level of activity.  His manner was cooperative, 
friendly and gracious.  His speech was occasionally slurred 
but generally normal in rate and rhythm.  The veteran affect 
was slightly dysthymic.  His thought processes were oriented 
in three spheres and he was focused and gave goal-directed 
answers to questions.  The veteran did not have obsessions, 
compulsions, phobias, hallucinations, suicidal or homicidal 
ideation or delusions.  The veteran did have intrusive 
memories.  His judgment was fairly good and his insight was 
fair.  

The veteran reported daily intrusive thoughts, nightmares 
generally 2-3 times a week and disturbed sleep because of his 
combat experience.  The veteran kept himself busy and engaged 
in distraction techniques to avoid thoughts and feelings 
associated with his combat experience.  He avoided war 
stories.  The veteran also did not socialize as much as he 
used to because he was tired all the time.  The veteran 
reported episodes of anger, difficulty concentrating, 
hypervigilance and exaggerate startle response.  The veteran 
was diagnosed with PTSD and dysthymic disorder and assigned a 
GAF of 55.  

The Board also notes that the medical evidence of record 
contains VA psychiatric treatment notes dated in July 2003 to 
February 2007 which revealed that the veteran received 
treatment for PTSD.  He regularly experienced disturbed 
sleep, irritability, nightmares, intrusive thoughts, 
flashbacks and nervousness around oriental people. 

There has been little evidence of occupational impairment 
because the veteran was retired.  There has been some social 
impairment because of the veteran being tired and 
unmotivated.  The veteran however has maintained a long 
stable marriage, indicating that he can maintain 
relationships.  The Board finds that the veteran generally 
functions satisfactorily, has normal speech, can maintain 
normal conversation, hygiene and routine daily affairs.  The 
veteran did have chronic disturbed sleep and nightmares.  He 
experienced episodes of anger and startle responses.  The 
veteran was depressed, however there were no panic attacks 
and only slight anxiety.  There was no evidence of short or 
long term memory loss.  The veteran also did not have 
impaired judgment or abstract thinking.  Although no 
individual manifestation of the PTSD appears profoundly 
disabling, it is clear that this combat veteran displays a 
relatively wide range of symptoms which have continued over 
time.  On balance and with recognition that this is a close 
judgment, the veteran's PTSD probably conforms more closely 
to the criteria for a 50 percent rating.  Consideration of an 
extraschedular rating is also not warranted in the absence of 
frequent hospitalizations or an unusual disability picture.

Residual Simple Fracture, Left Femur, With Two Scars

The veterans thigh disability is currently evaluated as 0 
percent disabling under 38 C.F.R. § 4.71a DC 5253.  Under 
Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; and 
for limitation of adduction of, cannot cross legs.  A 20 
percent evaluation is warranted for limitation of abduction 
of, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a DC 
5253.  

Limitation of motion of the hip and thigh is also rated under 
Diagnostic Codes 5251 and 5252.  Under Diagnostic Code 5251, 
a 10 percent evaluation is warranted when extension of the 
thigh is limited to 5 degrees.

Under Diagnostic Code 5252, a 40 percent evaluation is 
warranted if flexion of the thigh is limited to 10 degrees; 
30 percent, if limited to 20 degrees; 20 percent, if limited 
to 30 degrees; and 10 percent, if limited to 45 degrees.

Normal range of motion in the hip consists of flexion to 125 
degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).

A July 2003 Compensation and Pension Examination indicated 
that the veteran had flexion to 120 degrees, extension to 0 
degrees, adduction to 10 degrees, and abduction to 35 
degrees.  The veteran could also internally rotate, 
externally 60 degrees with pain at the extremes of motion.  
No other deformity in the femur or femoral shaft itself was 
noted by the examiner.  

In an August 2004 VA Compensation and Pension Examination, 
the veteran reported persistent pain in his left hip for the 
past 50 years, which was localized to his buttock on the left 
side.  In 2000, the veteran fell and also sustained a left 
hip fracture.  The veteran ambulated with a cane and reported 
that he experienced weakness in his left hip and lower 
extremity since service.  Upon physical examination, the 
veteran had slight weakness in his hip flexors.  The veteran 
had two scars on the lateral and posterior aspects of the 
hip, which were well healed.  The veteran complained of some 
vague tenderness in the distal aspect of his posterior 
incision.  He had no erythema, warmth or drainage from the 
incisions.  The veteran was unable to maintain a leg raise.  
He had no groin pain with hip rotation, just complained of 
pain in his buttock and lateral thigh with hip rotation.  He 
has no worsening of symptoms with repetitive range of motion.  

In a November 2004 VA Compensation and Pension Examination, 
the veteran's range of motion in his left hip was 0-125 
degrees in flexion; 0-30 degrees in extension; 0-45 degrees 
in abduction; 0-14 degrees in adduction; 0-15 degrees in 
external rotation; and 0-12 degrees in interior rotation.  
The veteran reported pain during left hip flexion at 107 
degrees and during left hip external rotation at 10 degrees.  
The range of motion and joint function was additionally 
limited by pain following repetitive use between 107 and 125 
degrees of the left hip flexion and between 10 and 60 degrees 
of left hip external rotation.  The veteran reported pain at 
107 degrees of the left hip flexion and 10 degrees left hip 
external rotation.  There was no ankylosis.  X-rays of the 
left hip revealed no evidence of dislocation of the 
prosthetic device, no evidence for loosening of prostheses 
and no acute bony abnormality.  The femur film showed hip 
fracture deformity involving proximal and middle third of the 
left femur.  There was no acute bony abnormality. 

The Board finds that under Diagnostic Code 5253 the veteran 
is not entitled to an increased evaluation.  There is no 
evidence of record that the veteran could not toe-out more 
than 15 degrees or cross his legs.  Additionally, the 
evidence of record demonstrated that the veteran has full 
range of abduction.  38 C.F.R. § 4.71a DC 5253.

The veteran is also not entitled to an evaluation under 
Diagnostic Code 5251 because his extension was 30 degrees.  
The veteran is also not entitled to an evaluation under 
Diagnostic Code 5252 because the veteran had full range of 
flexion.  Furthermore, the Board notes that there was no 
ankylosis of the veteran's hip or nonunion of malunion of his 
femur, therefore, Diagnostic Codes 5250 and 5255 also do not 
apply.  See 38 C.F.R. § 4.71a DC 5250, 5251, 5252, 5255.  

The Board also notes that there were scars associated with 
the veteran's in-service femur fracture and his hip fracture 
surgeries.  The veteran currently does not have an evaluation 
for his scars.  The Board will consider whether the veteran 
is entitled to a separate rating under other applicable 
diagnostic codes pertaining to scars under 38 C.F.R. § 4.118, 
DCs 7801-7805 (2006).

A July 2003 Compensation and Pension Examination indicates 
that the veteran had a left femur fracture in service, 
resulting in aching and discomfort.  A physical examination 
of the left leg revealed scars over the left hip and left leg 
where he had multiple surgical procedures.  There was a 
little bit of tenderness, soreness and pain to palpation.  

In an August 2004 VA Compensation and Pension Examination, 
the veteran had one scar that was 28 centimeter (cm) long and 
1.5 cm wide and another scar was 16 cm long and 1.5 cm wide.  
The scars were well healed, no breakdown of the skin tissue, 
no infection and no adherence to underlying tissue.  The 
veteran complained of pain in the left hip area, which the 
examiner contributed to joint pain rather than the scars.  
There was no atrophy noted.  The scar was hyperpigmented in 
color and superficial in nature. 

In a December 2005 VA Compensation and Pension Examination, 
the veteran complained of painful scars when he wore heavy 
clothing.  The examiner noted that the scars were on the 
lateral aspect of the veteran's left hip and thigh.  The 
first scar on the veteran's thigh was 17 cm long and 0.5 cm 
wide.  There was no pain or adherence to the underlying 
tissue.  The skin was mildly atrophic.  The scar was not 
unstable.  There as noted depression to palpation on the 
surface contour of the scar.  The scar was superficial and 
not deep.  There was no inflammation, edema or keloid 
formation.  The scar was hyperpigmented.  There were no areas 
of induration or inflexibility or limitation of range of 
motion.  

The other scar was 31 cm long and 1 cm wide and extended from 
the veteran's hip down the lateral aspect of his thigh.  
There was no pain or adherence to the underlying tissue.  The 
skin was atrophic and mildly irregular.  The scar was not 
unstable.  There was depression to palpation to the superior 
aspect of the scar with elevation as the scar went distally 
down the thigh area.  The scar was superficial and not deep.  
There was no inflammation, edema or keloid formation.  The 
scar had areas of hyperpigmentation as the scar traveled 
distally.  There were no areas of induration, inflexibility 
or limitation of range of motion.  

Under Diagnostic Code 7801, a 10 percent evaluation is 
warranted when a scar, other than head, face, or neck that is 
deep or cause limited motion and covers an area exceeding 6 
square inches (39 sq. cm.).  Note (2) defines a deep scar as 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7801.  The August 2004 and December 2005 VA 
examiners characterized the veteran's scar as superficial, 
not deep, explaining that the scar showed no adherence or 
underlying tissue damage.  The examiner further noted that 
the veteran demonstrated no limitation of motion due to his 
service-connected scars.  Thus, the medical evidence does not 
show that the veteran's scar disability approximates the 
criteria necessary for a compensable evaluation under 
Diagnostic Code 7801.  Id.

Under Diagnostic Code 7802, a 10 percent evaluation is 
prescribed when a scar, other than head, face, or neck, that 
is superficial and that does not cause limited motion covers 
an area of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802.  The veteran's scars cover a smaller 
area than what is required for a compensable evaluation under 
Diagnostic Code 7802.  Id. 

Under Diagnostic Code 7803, a 10 percent evaluation is 
required when a scar is superficial and unstable.  Note (1) 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, DC 7803.  The August 2004 VA examiner noted 
that the scars were superficial in nature, well healed with 
no breakdown of the skin tissue.  The December 2005 VA 
examiner noted that the skin was mildly atrophic, but the 
scar was not unstable.  The scar was superficial and not 
deep.  There was no inflammation, edema or keloid formation.  
The skin was atrophic and mildly irregular.  The scar had 
areas of hyperpigmentation.  Thus, the veteran's scars do not 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 7803.  Id.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for scars that are superficial and painful on examination.  
Superficial scars are scars not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118 DC 7804.  The August 
2004 VA examiner described both scars as superficial with no 
adherence to underlying tissue.  The examiner attributed the 
pain to the veteran's joint, not the scars.  The December 
2005 VA examiner also described the scar related to the in-
service femur fracture as superficial, not deep with 
adherence to the underlying tissue and not painful.  The 
Board notes that the veteran had complaints of pain which he 
attributed to the scarring on his left hip and thigh.  
Additionally, the July 2003 examiner noted that both scars 
were tender, sore and painful to palpation.  

The Board concludes that the medical evidence of record is in 
relative equipoise regarding the veteran's pain associated 
with the superficial scar on his thigh, which was the result 
of the surgery associated with the service-connected femur 
fracture.  Accordingly, the Board affords the veteran the 
benefit of the doubt and awards the veteran a 10 percent 
evaluation for the scar associated with the in-service femur 
fracture under Diagnostic Code 7804.  See 38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars evaluated under Diagnostic Code 7805 are rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805 (2006).   The August 2004 VA examiner noted 
that there were no areas of induration or inflexibility or 
limitation of range of motion.  The December 2005 VA examiner 
noted that there were no areas of induration or inflexibility 
or limitation of range of motion.  Thus, the veteran's scar 
disability does not approximate the criteria for a 
compensable evaluation under Diagnostic Code 7805.  Id.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation for his scar.  The evidence does not 
reflect that the disability at issue necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.

SERVICE CONNECTION 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Residuals of Hip Injury as Secondary to the Service Connected 
Disability of Residual Simple Fracture, Left Femur, With Two 
Scars

The veteran claims service connection for a left hip 
disability secondary to a service-connected left femur 
fracture.  The service medical records are silent for a left 
hip injury in service.  

Private medical records dated in November 2000 revealed that 
the veteran fell and broke his left hip.  The veteran had a 
left bipolar hemiprosthesis placement.  In a November 2000 
radiology report of the veteran's left hip, a left bipolar 
hip arthroplasty had been positioned.  The femoral component 
was cemented and collared.  There were no periprosthetic 
fractures evident.  The examiner noted prior trauma to the 
proximal shaft of the left femur.  

A July 2003 VA Compensation and Pension Examination indicated 
that the veteran experience a little bit of pain and 
tenderness with hip motion, but can flex the hip 120 degrees, 
extend 0 degrees, adduct 10 degrees, abduct 35 degrees, 
internally rotate, externally 60 with just pain at the 
extremes of motion.  The assessment was residual post-
operative fracture left hip.  The examiner opined that the 
veteran's left hip fracture was from a separate fall and 
consequently was not related to his service-connected left 
femur fracture.  

In an August 2004 VA Compensation and Pension Examination, 
the veteran reported persistent pain in his left hip for the 
past 50 years, which was localized to his buttock on the left 
side.  In 2000, the veteran fell and sustained a left hip 
fracture.  He had a left hip hemiarthroplasy and continued to 
complain of pain in his buttock and lateral thigh as well as 
limited range of motion in his hip.  The veteran ambulated 
with a cane and reported that he experienced weakness in his 
left hip and lower extremity since service.  Upon physical 
examination, the veteran had slight weakness in his hip 
flexors.  X-rays revealed heterotopic ossification of his 
hip.  The examiner opined that it was less likely that his 
hip fracture was the result of this fracture of the femur 
that he sustained over 50 years ago in service.  

In a November 2004 Compensation and Pension Examination, the 
veteran asserted that his hip fractured was in the same 
location where he had a nail inserted into his femur in 
service.  The examiner found no medical confirmation of this 
assertion.  The veteran reported pain on motion of his hip.  
The examiner reviewed the claims file and found that the 
veteran's fracture in service had fifty years to heal.  There 
was also evidence in the claims file that the veteran's 
fracture in service healed completely.  The examiner found 
that there was no evidence in the claims file that the hip 
fracture was related to the femur fracture.  The examiner 
concluded that is was less likely than not that his current 
symptomatology was related to the femur fracture incurred in 
service.  

Private medical records dated in April 2006 indicate that the 
veteran had chronic left lateral hip pain which was treated 
with injections.  The physician examined the veteran and his 
history for femur and hip fracture and diagnosed the veteran 
with chronic bursitis related to the previous surgery and 
scarring.  The physician found that he might be feeling some 
symptoms from the heterotopic ossification as well.  

The Board finds that the veteran has a hip disability 
resulting from a fracture in November 2000.  The Board finds, 
however that there was no medical evidence of an in-service 
occurrence or injury to the veteran's left hip.  Therefore, 
the veteran's left hip disability was not directly related to 
service.  

Additionally, the Board finds that the medical evidence of 
record does not provide a nexus between the veterans's left 
hip disability or his November 2000 left hip fracture to 
service or a service connected disability.  Specifically, the 
VA medical examinations concluded that the veteran's left hip 
disability was not related to his service-connected femur 
fracture.  Therefore, The Board finds that the veteran is not 
entitled to service connection for residuals of hip injury as 
secondary to the service connected disability of residual 
simple fracture, left femur because there has been no 
evidence of a link to service or a service connected 
disability.  As the preponderance of the evidence is against 
the veteran's claim for a left hip disability on a direct and 
secondary basis, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  




ORDER

An evaluation in excess of 30 percent for pes planus with 
plantar fasciitis, bilateral, is denied. 

Entitlement to an evaluation of 50 percent for PTSD is 
granted. 

Entitlement to an evaluation of 10 percent for the service-
connected left femur fracture with scars is granted.  

Entitlement to service connection for residuals of hip injury 
as secondary to the service connected disability of residual 
simple fracture, left femur, with two scars is denied.  


REMAND

In view of the Board's decision by which the veteran now has 
basic eligibility for a total rating based on individual 
unemployability, further development is in order.   
Accordingly, the case is REMANDED for the following action:

1.	The RO should readjudicate the issue of 
the veteran's entitlement to a total 
rating based on individual 
unemployability.  If appropriate, 
additional medical assessment of the 
impact of the veteran's service-
connected disorders on his 
employability should be undertaken.  

2.	The case should again be reviewed on 
the basis of the additional evidence.  
If the benefit sought is not granted in 
full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


